      Case 1:20-cv-21601-KMW Document 19-11 Entered on FLSD Docket 04/29/2020 Page 1 of 2



                                                              RETURN OF SERVICE
                                                   UNITED STATES DISttRICT COURT
                                                           Southem DistHct of Flo百 da

Case Number:20‐ 21601‐ CIV=VVILL:AMS

P:aintifF:                                                                       ・
UNITED STATEs OF AMERiCA
VS,

Defendant:
                                                                                                                      ‖
                                                                                                                      ‖￨1蠅 Ш
                                                                                                                           皿∬‖            ￨‖
GFNESIS‖ CHURCH OF HEALTH AND HEALING;MARK GRENON;JO,EPH CRENON;
JORDAN GRENON;and JONATHAN GRENON,
Fo■
Matthew Feeley
∪,S,Al rORNEY'S OFFICE
99 NE 4th Street,Suite 300
Miami,FL 33132

ReC9iVed by ServiCe Of Process,lnc.on the 24th day ofApril,2020 at ll:56 am lo oe Served on JONATHAN GRENON,2014 Garden
Ln.,Bradentoni FL 34205.

l,」   ason Stolberg:do hereby am「 m that on the 28th dayofAp‖              l,2020 at41:10 am,i:                                   ヽ

lNDiVIDUALLY′ PERSONALLY seⅣ ed by dellvenng a true copy ofthe SUMMONS IN A CiVIL ACT10N:COMPLAlNT FOR
PR=LIMiNARY AND PERMANENTINJUNCT:ON against A‖ Defendants,Clvil Cover Sheet,Civil Complalnt COver Sheeti Clerks
Notice OfJudge Assignmentto Judge Kathleen M・ W‖ ‖ams;暉 X PARTE MOT10N UNITED STATES EX PARTE MOT:ON FOR
TEMPORARY RESTRA:NING ORDER AND PRELIMINARYINJUNCT:ON AND SUPPoRTINC MEMORANDUM OF LAW by United
States Of America With Exhibit's;ORDER Cranting 3 Ex Parte Motion for Temporary Restrainino Order;MOT,ON UNITED
STATES MOT:ON FOR LIFTIN0 0F THE SEAL OF THE DOCKET by united states Of America;oRDER Cranting 5 MOtion for
Lifting of The Seal of The Docket,CLERKlS NOヤ iCE of C6mp‖ ance by unsealing 3,5 pursuantto 6 0rder;oRDER OF
REFERRAL AND NOTiCE OF COuRT PRAcTICES AND PROCEDURES,NOTICE of Attorney Appearance by David Frank;
NOTIcE of Attor19y Appearance by R Goldstel口 :Lettё r from口 :ShOp Mark S.Grenon;Letterfrom pishOp Mark s,Grenon,
BIshop Jonathan Do Grenon,Bishop Jos,pl T:Grenon BIshop Jordan P.Grenon;PAPERLESS ORDER:ORDER,Defendants
are ordered to comply wlth the Federa:Rules of Civ‖ Procedure:Notice of Filing SummonseS AND Acknowledgement of
SerVice w‖ h the date and hour of service endorsed thoreon by meitO:JoNATHAN GRENON atthe address o■   2014 Garden Ln。                     ,


BradentOni FL 34205:and informed sald person ofthe contents therein,in comp‖ ance wlth state statutes.

Additionalinformation perthining to this SeFvice:
」onathan CrenOn refused to take the documentl in hand:SeⅣ er advised hlm that he was being seⅣ ed and the documents were
placed on the grounl in frOnt Of GrenOn,

Descrip‖ on of Pe,0,Served:Age:35:Sex:m,RacerSkin cOloH white,Height 5:6",Weight 140,Hal「                              brOwn,Glassesi n

l am ovorthe ago of18 and have no interestin the above aclon,l am certined in good standing in the ludiCial circu‖ in which thё
process was served.No notary required pursuantto FS92.525,2 and under penalty of pelury,l de9!are that the facts set forth are true
and correct.




         GOvERNMENT
             EXHIBIT
      CASE
      NQ                                                                                          P.0.Box 653653
                                                                                                  Miami,FL 33265
          B『                                                                                      (305)226‐ 68o9
      認          ￨￨
                                                                                                  0ur」 ob Serial Number:SOP‑2020000634


                                           cOpyrlght o 1992 2020 Databas,SeMCOSIinC.‐ Process Servers ToOlbox V8.lm
          Case 1:20-cv-21601-KMW Document 19-11 Entered on FLSD Docket 04/29/2020 Page 2 of 2
s ..-h.   -19   Case l:20‐    c1/…   21601‐   KMW D6cument17 Fntered On FLSD Dock熱 √                         '*7,12020 Page 2 of 5
                                                                                                                       :




                                                   UNITED SWES DISTRICT CoURT
                          '                     SOUTHERN DISTRICT OF FLORIDA
                                                    Case No。 20・ 21601‥ cIV‐ WILLIAMS


                    UNIttD STATES OFAMERICA,
                                                                 PttIP2″ ″




                   GENESIS II CHURCH OFIIIEALTH AND
                        HEALING;
                   MARK GRENON;
                   JOSEPH GRENON;
                   JORDAN GRENON:and
                   JONATHAN GRENON,
                                                              Defendants.
                                                                             /

                                                    ,SUMMONSIN A CIVIL ACT10N
                  To:                          」ONATHAN       GRENON         ヽ‐
                                                                              ―
                                                                                  ――
                                                                                   ‐ヽ
                                                                                     一、
                                                                                     、
                                               2014 Garden Ln.
                                               Bradenton,FL 34205                          ̲´

                          A lawsuit has been filed against you.

                          Within      2i days after service   of this summons on you (not counting the day you received it)   .-   or
                  60 days if you are the United States or a United States agency, or an officer or employee of the United States
                  described in Fed. R. Civ. P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached
                                                                -
                  complaint or a motion under Rule 12 of the Federal  Rules of Civil Procedure. The answer or motion must
                  be served on the plaintiff or plaintiffis attorney, whose name and address are:


                                     Ⅳ【 atthew J.Feeley                                       Ross S, Goldstein
                              Assistant United States Attorney                                  David A. Frank
                               Unitel StateS A,torn,y's Ofnce
                                                                                          Senior Litigation Counsel
                                                                                     United States Department of Justice
                           for the Southern]〕 istrict of FloHda
                                                                                        Consumer Protection Branch
                               99 NE 4th St eti Suite 300
                                       Miami,FL 33132                                           P.O. Box 386
                                                                                           Washington,DC 20044

                         If you fail to respond, judgment by default wili be entered against you for the relief demanded in
                  the complaint. You must also file your answer or motion with the court,



                                                                                                                  Sり :い IM10N,


                              Apr 27,2020                                                                     s/ Alisha Beasley-Martin
                  Date:
